                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
                               Long Island Federal Courthouse
                                     814 Federal Plaza
                               Central Islip, NY 11722-4451
                                      (631) 712-5730

BEFORE:       ARLENE R. LINDSAY                     DATE: 5/19/2021
              United States Magistrate Judge
                                                    TIME: 11:20 a.m.

DOCKET NO: 21-113 (RPK)


CASE: Ryan v. Curran et al


 X   INITIAL CONFERENCE
     STATUS CONFERENCE
X    SCHEDULING CONFERENCE                           BY TELEPHONE X
X    SETTLEMENT CONFERENCE
     FINAL CONFERENCE
     FAIRNESS HEARING


       APPEARANCES:                  FOR PLAINTIFF:                FOR DEFENDANTS:
                                     Raymond Nardo                 Spencer Shapiro
The following rulings were made:
       The parties have agreed to a schedule which will be entered under a separate order.




                                     SO ORDERED:
                                                   /s/
